Bland, P. J.
In May, 1895, Perry, Oldham & Company were merchants doing business at McKinney, Texas, and the firm of Mabray, Oldham & Company were doing a mercantile business at Bonham, Texas. In that month Thomas S. Price was a traveling salesman for the Kelly-G-oodfellow Shoe Company in that part of the state of Texas embracing McKinney and Bonham, and on the fifteenth day of May, 1895, he called upon Mabray, a member of both firms, at his place of business at Bonham, with ten or fifteen samples of shoes, with a view of selling the firm shoes for Kelly-G-oodfellow Shoe Company; Mabray selected a shoe marked “Korker” from his samples, and bought *4or gave Price an order for ten cases for the Bonham store, and ten other cases (same shoe) for the McKinney 'store; Price executed and delivered to him the following bills of sale:
‘.‘Bonham, Tex., May 15, 1895.
“Sold to Perry, Oldham & Co.,
Nov. 1, McKinney, Texas.
217 12 Mens Bf. Bals. 6-10 .1.00
215 12 “ “ “ 6-10.1.00
216 36 “ “ Cong. 6-10 6-11.1.00
218 60 “ “ “ 6-10 6-11.1.00
“Kelly-Goodfellow Shoe Co.
“Thomas S. Price.”
“Bonham, Tex., May 15, 1895.
“Sold to Mabray, Oldham & Co.,
Nov. 1, Bonham, Texas.
217 Mens Bf. Bals 6-10. 1.00
215 “ “ “ 6-10.1.00
216 “ “ Cong. 6-10 6-11.1.00
218 “ “ “ 6-10 6-11.1.00
“Kelly-Goodfellow Shoe Co.,
“Thomas S. Price.”
On August 9, 1895, the bill of sale executed to Perry, Oldham & Company was by that firm assigned in writing to the firm of Mabray, Oldham & Company. Duplicates of these bills of sale were forwarded to Kelly-Groodfellow Shoe Company at their place of business, so as to inform them of the sale or order, and to enable them to ship the goods. The terms of sale were that the goods should be shipped by June 10, and paid fpr on November 1, 1895. The Kelly-G-ood-fellow Shoe Company repudiated the order or bills of sale, but offered to fill the bills at $1.10 per pair. This offer the plaintiffs declined to accept, and brought suit for damages alleged to have accrued on account of the failure to comply with its alleged contracts made by Price. The defense relied on was that Price had no authority to make an absolute sale, and that the extent of his authority was to solicit trade and take orders for *5defendant’s goods, which orders were filled or not at the option of defendant. At the close of plaintiffs’ evidence the court instructed the jury that under the pleadings and evidence the plaintiffs could not recover. Plaintiffs took nonsuit with leave to move to set same aside; their motion to set aside nonsuit was overruled, and they appealed to this court.
A. S. Gaines testified that he was acquainted with the custom of the St. Louis wholesale dealers, regarding the authority of their traveling salesmen in selling goods to the retail trade in Bonham, Texas; that these salesmen have authority to bind their employers as for prices of goods, but not as to credit or the commercial standing of-the firm buying the goods; that he was a dealer and had made orders or purchases through Price of the defendant, all of which had been filled, and that he had made a purchase of the defendant in 1895, through their salesman Price. D. M. Bates testified that he was a traveling salesman selling boots, shoes, and other goods for about seven years for St. Louis wholesale houses, and that when he was not otherwise specially instructed he had authority to fix the price and time of payment of the goods sold by him, and that in his experience no house he represented had ever refused to ship the goods he had sold when the credit of the buyer was good; that he knew Thomas S. Price, and that he was a traveling salesman in Texas for Kelly-Groodfellow Shoe Company. Groves Mabray, one of the plaintiffs, testified that for the previous two years he had bought boots and shoes from defendant through Thomas S. Price, who had been their traveling salesman for two years previous to making the sales to him; that neither Price nor the defendant informed him prior to May 15, 1895, that Price’s authority was limited to take orders and submit them to defendant; that the goods he had bought from Price *6on former occasions bad always been shipped by the defendant. Hope Carleton testified that be was a traveling salesman, and that be was acquainted with the custom of the wholesale merchants of St. Louis selling goods in Texas; that when the buyer is financially responsible, it is the custom for the wholesale merchant to ship the goods; that when a traveling salesman sends an order from the retail dealer, it is not subject to approval or rejection on account of terms or prices or both being unsatisfactory to the house; that such orders are straight sales, subject to the right of the house to reject on account of the unsatisfactory financial standing of the buyer. E. M. Thompson, a retail hardware dealer at Bonham, Texas, testified that his house bought most of their goods in St. Louis; that he bought from both traveling salesmen for wholesale houses and from the houses direct; that the custom of the wholesale houses in St. Louis as to their Texas trade was to comply with the salesman’s prices and terms. John D. Donaldson, a traveling salesman in Texas for the Gloodbar Shoe Company of St. Louis, testified that in selling goods the salesman fixed the price, and that it is the custom of traveling salesmen to' shave the prices when necessary to get trade, and that it is the custom of the house to ship the goods even if sold below the list price, provided the commercial standing of the purchaser is satisfactory. Luke Cates, another traveling salesman in the state of Texas, testified that it was the custom of Price and other salesmen to sell goods below the list price; that salesmen used their discretion in fixing the price, and he knew no reason for a house refusing to fill the orders of its traveling salesmen, except that the commercial standing of the buyer was not satisfactory. The following letter was read in evidence:
*7“St. Louis, May 20, 1895.
“Messrs. Perry, Oldham & Co., McKinney, Texas.
“Deab Sibs: — We regret that we can not accept your order for ten cases men’s KorkerBals. and Cong, to be shipped June 10th and payable November 1st at $1 per pair — the very best that we could take this order at to-day, is $1.10 per pair with the bill payable October 1st, and we can not hold this price open longer than time enough to receive your reply. If you wish us to book the order at $1.10 payable October 1st, will you kindly wire us at our expense on receipt of this letter. We have only a limited supply of these goods and when we have sold out what we now have contracted for, will have to still further advance the price. Awaiting reply, we are,
“Tours truly,
“Kelly-G-oodeellow Shoe Co.,
“Pee Chas. H. Hoke, Sec’y.”
A like letter of the same date was addressed to Mabray, Oldham & Company, at Bonham. These letters were answered by a telegram, stating that the purchasers expected the goods at prices and terms at which they were bought, and also by letter to the same effect. On May 27, Kelly-Goodfellow Shoe Company again wrote the plaintiffs that they could not ship the goods at the prices fixed by Price, and that the shoes were then worth $1.25 per pair wholesale. In answer to this letter plaintiffs, on May 29, addressed the following letter to defendant:
“Bohham, Tex., May 29th, 1895.

“Messrs. Kelly-Goodfelloiv Shoe Go., St. Louis, Mo.

“Deab Sibs: — Tours of May 27th, 1895, to hand. In reply we must say that we are surprised beyond measure at its contents.
“Coming from business men as you are makes it more surprising. Suppose some legal representative *8of some eastern factory should call at your place of business and sell you 100 cases of shoes at a price, give you a copy of the order properly signed, dated, etc., would you not hold them to it? Most assuredly you would. I bought the goods in good faith from your Mr. Price, and he sold them to me in good faith. Mr. Price does not claim any mistake in the price, terms, etc., and you admit in yours of May 20th that you have the goods and refuse to ship them on the terms of your legal representative. The order was not given on conditions of any kind, neither was given subject to your approval, but was a straight out sale. Place yourself in my position, and you will readily see the injustice you are trying to do us. We must reaffirm our telegram and letter of twenty-fourth and insist on you shipping goods according to terms, prices, etc., as we bought them.
“Yours truly,
“Mabray, Oldham & Co.”
On May 30 the defendants wrote plaintiffs as follows:
“St. Louis, May 30th, 1895.
“Messers. Mabray, Oldham & Go., Bonham, Tex.
“Dear Sirs: — We are in receipt of your esteemed favor of the 29th inst. and note contents. The orders that you gave Mr. Price were cancelled some days ago, and we notified you promptly on receipt of them, to that effect. We are sorry that we can not accommodate you by filling them — we gave you our reasons for declining the orders, and must again respectfully state that we will not fill the orders taken by our salesman, Mr. Price — orders taken by our salesmen are always subject to our approval, always have been, and your demand is the first time that our right to decline an order has ever been questioned. Now, you can rest *9assured that we do not desire any controversy with you on the point, but at the same time we are fully posted as to our rights, and while we should very much regret any further controversy, we must again reaffirm our previous letters to the effect that these orders were respectfully declined, and that we should not ship the goods. "With best regards we are,
agent: liability of principal for contracts of sale by agent: gen-optionalprin*. síJes.to re5ect
“Yours truly,
“Kelly-G-oodeellow Shoe Co.
“Per Chas. H. Hoke.”
Some other correspondence was read in evidence hut of a character not necessary to be noticed here.
The bills of sale made and delivered by Price to the plaintiffs are in form and A substance absolute bills of sale and are binding upon the Kelly-Goodfellow Shoe Company, if Price had the authority to make them as their agent. In Turnbull v. N. W. Terra Cotta, 49 N. W. Rep. 229, it was said: “An agent employed to solicit orders for goods must, as to innocent third persons dealing with him, be deemed to have authority to accept the orders, and to enter into contracts of sale binding on his principal, where that is the general usage in the business. In Mills v. Berla, 23 S. W. Rep., it was held that on the question whether an- agent had authority to make a contract which was recognized by his principal, it may be shown that he had made similar contracts before. In Franklin v. Ins. Co., 52 Mo. 461, it is said: “The authority of an agent need not necessarily be proven. by an express contract of agency, but may be proved by the habit and course of business of the principal.”
In Edwards v. Thomas, 66 Mo. 468, it is said: “The authority of the agent may be inferred from the nature of the employment.” Mechem on Agency, *10section 281, in speaking of the powers conferred by usage, says: “Where the principal confers upon his agent an authority of a kind, or empowers him to transact business of a nature, in reference to which there is a well defined and publicly known usage, it is the presumption of the law, in the absence of anything to indicate a contrary intent, that the authority was conferred in contemplation of the usage, and third persons, therefore, who deal with such agent in good faith and in the exercise of reasonable prudence, will be protected against limitations upon the usual authority, of which they had no notice.” Citing numerous authorities in support of the text. In section 362 the same author says: “An agent, clothed with general power to sell personal property without restrictions, has implied authority to fix the price and to agree upon the terms of sale.” And in Austin v. Springer, 54 Mich. 343, it is said: “The agent employed to solicit orders for goods must, as to innocent third persons dealing with him, be deemed to have authority to accept the orders, and enter into contracts of sale binding on his principal, where that is the general usage in the business as conducted by such manufacturers and other such agents. And especially where it is shown that such like sales previously entered into by the agent in question had been recognized by his .employers.” The authority of Price as the agent of defendant to make the sales in question was shown by the general custom of the trade of St. Louis wholesale dealers with their Texas customers, and also by a previous and uniform course of dealing recognized and acted upon by the defendant with the plaintiffs and with other Texas customers. But it is contended that because the custom showed the right of the wholesale dealer to reject the order on account of the unsatisfactory commercial standing of the buyer, there could be no complete sale *11until the wholesale dealer had received and accepted the order; that a right to reject the order for one reason, gave the right to reject without any reason. We do not so understand the law. Assuming, as the evidence shows to be the fact, that the Kelly-Goodfel-low Shoe Company had the right to reject the sales made to plaintiffs by Price should the commercial standing of plaintiffs be unsatisfactory to it, this right was tantamount to a right to exercise an option on its part to accept or reject the Bonham and McKinney firms as its debtors, and like any other option entering into a contract to be available and effectual, must be exercised in a reasonable time. 1 Parsons on Contracts, sec. 539; Farlow v. Ellis, 15 Gray, 229. This option was not exercised by the defendant, and according to the evidence the contracts of sale became absolute. Sneed v. Lard, 66 Me. 580; Stone v. Perry, 60 Me. 48; Whitney v. Eaton, 15 Gray, 225. The evidence tended to prove the allegations in plaintiff’s petition, and the issues should have been submitted to the jury under proper instructions. The judgment is reversed with directions to the circuit court to sustain plaintiffs’ motion to set aside the nonsuit and to grant them a new trial. Judge Bond concurs; Judge Biggs dissents.